  Case 20-14037         Doc 26      Filed 08/10/20 Entered 08/10/20 12:32:44        Desc Main
                                      Document     Page 1 of 2



                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS

IN RE:                                            )   BANKRUPTCY CASE
                                                  )
MOHAMMED T. KHAN,                                 )   NO.: 20-14037
                                                  )
         Debtor,                                  )   CHAPTER 13
                                                  )
                                                  )   JUDGE: JACQUELINE P. COX


           OBJECTION TO CONFIRMATION OF DEBTOR'S CHAPTER 13 PLAN

         Now comes Nationstar Mortgage LLC d/b/a Mr. Cooper, by and through its attorneys,

McCalla Raymer Leibert Pierce, LLC, and requests that Confirmation be denied, stating as

follows:

      1. On July 16, 2020, the Debtor filed the instant bankruptcy petition under Chapter 13 of

            the Bankruptcy Code (11 U.S.C. Sec. 1301 et seq.)

      2. Nationstar Mortgage LLC d/b/a Mr. Cooper services the mortgage lien on the real

            property commonly known as 1207 Quincy Ct, Wheeling, Il 60090.

      3. Nationstar Mortgage LLC d/b/a Mr. Cooper is preparing to file a claim secured by an

            interest in the real property commonly known as 1207 Quincy Ct, Wheeling, Il 60090.

      4. The proof of claim that Nationstar Mortgage LLC d/b/a Mr. Cooper intends to file

            includes an estimated pre-petition arrearage in the amount of $45,975.16.

      5. However, the Debtor's Chapter 13 plan provides for payment of $0.00 over the life of

            the plan, which contravenes Nationstar Mortgage LLC d/b/a Mr. Cooper’s rights under

            11 U.S.C. §1322(b)(2) and/or §1322(b)(5).

      6. Additionally, given that the estimated arrears are higher than provided for in the plan,

            the plan raises feasibility issues.
  Case 20-14037       Doc 26    Filed 08/10/20 Entered 08/10/20 12:32:44            Desc Main
                                  Document     Page 2 of 2



      7. Moreover, this is the Debtor’s third bankruptcy filing within one year therefore, it is

          puzzling that Debtor failed to account for any mortgage arrears in the instant plan.

      8. Therefore, sufficient grounds exist for the denial of confirmation as Debtor's plan is

          unfeasible and fails to cure the pre-petition arrears due and owing to Nationstar

          Mortgage LLC d/b/a Mr. Cooper.



       WHEREFORE, Nationstar Mortgage LLC d/b/a Mr. Cooper respectfully prays that

Confirmation of the Debtor's Chapter 13 Plan be denied, and for such other and further relief as

this Honorable Court deems just.


                                              Respectfully Submitted,

                                              Nationstar Mortgage LLC d/b/a Mr.
                                              Cooper
                                              /s/Kinnera Bhoopal
                                              Kinnera Bhoopal
                                              ARDC# 6295897 cc
                                              McCalla Raymer Leibert Pierce, LLC
                                              1 N. Dearborn Suite 1200
                                              Chicago, IL 60602
                                              (312) 346-9088
